2. Iran
The next item is the debate on seven motions for resolutions on Iran.
Mr President, Iran is characterised by linguistic, religious, ethnic and political diversity. The Shia majority lives alongside Sunnis, Zoroastrians, Christians, Jews and Baha'i. The Persian majority shares the country with countless ethnic minorities that make up almost half of the population: Azeris, Arabs, Kurds, Baloch and others. The cities are teeming with a modern middle class and young people ready to live in 21st century Iran. All this commotion and complexity frightens the regime that would rather have a simple Iran: simple in terms of religious fanaticism, in isolation of the country and simple in terms of public opinion cowed by violent repression.
This resolution describes the systematic violation of human rights to which Iranians are subjected in their own country, including frequent application of the death penalty, even against children, the stoning of men and women, extensive limitations on freedom of expression and persecution of religious and ethnic minorities. With this resolution, Parliament is sending out two separate messages. The first is for the people of Iran: Europe sees in Iranians and, particularly in its young people, the hope for a future in which their country will embrace democracy and freedom and will take on an important role in the region, as it deserves. The second is for the Iranian regime: we are telling it that Iran will never fulfil its unquestionable potential as long as violence and obscurantism are the main features of a political regime that merely pays lip service to the values of justice and peace and continues to brutally oppress its people.
author. - Mr President, any government derives its legitimacy from providing for the well-being of its own citizens. Any regime that fails at this most basic responsibility loses its legitimacy in the international community.
Current self-isolation is leading to destruction in Iran and has a toxic impact on neighbouring countries and on the rest of the world. We cannot stand by and watch minor offenders being hanged, people being raped and arbitrary violence wrought upon citizens by their own regime. We stand here to restate that there cannot and will not be impunity for those guilty of committing crimes against humanity, and we will continue to stand with the Iranian people as they exercise their right to free speech and peaceful protest for freedom and democracy.
The European Union has a responsibility in keeping these universal rights on the agenda, including when trade interests or the nuclear programme of Iran are at issue. Only when the Iranian regime earns its legitimacy from its citizens can it be a credible player in the international community.
author. - Mr President, this situation is rooted in a very special clerical dictatorship, which is notorious for its indiscriminate suppression of human rights and civil liberties. The situation has even worsened since the June elections. Arrests, torture and executions of minors and women have increased. In fact, Iran has the highest number of executions in the world after China.
The latest information, which is not reflected in the draft resolution, is that yesterday, Iran's regime hanged five prisoners in Tehran's Evin prison, including Soheila Ghadiri, a 28-year-old woman. She is the fourth woman to be hanged by the regime in the past month.
Such barbaric sentences have nothing to do with crimes allegedly committed by the prisoners but are rather an effort to intensify the atmosphere of terror in the country, especially among women and young people, who have displayed their resolve to establish democracy and oppose the elections.
Regardless of how many people are here in this House, when we speak in Parliament, we are also speaking for the millions of people in Iran who have gone out on the streets and have risked their lives and safety to protest against elections that they believed to be fraudulent.
These millions of Iranians, inside and outside the country, expect something from us and, therefore, the starting point cannot be anything other than that of solidarity and of collaboration in aiding these millions of Iranians, who are fighting for democracy and for human rights and who, it should be pointed out, are running risks much greater than those normally feared by diplomacy.
I would say, then, that the starting point cannot be anything else. It is true that Western policy has very often been a simplistic policy that is ignorant with regard to Iran. It is true that Europe has too often been reactive with policies that proved to be wrong with regard to Iran. It is true that very often we have not wanted to accept that Iran should have the respect from the international community that, as a major regional power, it certainly craves.
As put by an Iranian artist in exile after the protests, the West did not want the Islamic Republic and now we do not even have a republic. However, none of this can excuse a regime that has repressed freedom, an oppressive regime and, now, a regime based on the increasingly flimsy foundations of fraudulent elections and oppression of its people. The Iranian people expect solidarity and support from Parliament, and we seek to provide it with this text.
Mr President, ladies and gentlemen, we know about the political and social conditions in which the citizens of the Islamic Republic of Iran live.
We are aware of religion's significant interference in political decisions and the sphere of fundamental human rights. The latest example was the killing of Behnood Shojaee, a young man recently executed even though he was a minor at the time of the crime. This is the latest episode in a chain of serious violations of human rights which have entailed the repression of political opponents, homosexuals, journalists, intellectuals and anyone who is fighting for the social and civil development of Iran.
The situation has deteriorated during the regime of Mahmoud Ahmadinejad, who began his presidency by repeatedly denying the Holocaust and the State of Israel's right to exist. Since 2005, the number of executions in Iran has quadrupled, and Iran is the only country in the world which executes minors guilty of crimes. The systematic use of torture in prisons and the use of medieval punishments, such as amputation and stoning, is well known, but the regime is in difficulty as shown by the tens of thousands of people who were brave enough to protest in the streets following the last elections.
The young woman, Neda Agha-Soltan, killed in the street as she was standing up for her rights as a woman and as a citizen, has become the symbol not only of the repression, but also of the desire for freedom of a people that Europe must help. How can we help? One way is with the European Instrument for Democracy and Human Rights. Another tangible proposal is to name streets or squares in our cities after Neda Agha-Soltan. This would not only commemorate her sacrifice, but would show our solidarity with Iranian opposition and provide greater information and awareness of such a serious situation among European citizens. I would like to see a picture of Neda Agha-Soltan next to the picture of Aung San Suu Kyi displayed on one side of the European Parliament building in Brussels.
One final comment: how can President Ahmadinejad have any credibility in the negotiations on the nuclear issue when he is persecuting and going against his own people who are calling for greater democracy, greater freedom and greater respect for human rights?
author. - Mr President, while we sit in this Chamber having grand debates, the hangmen in Iran are working overtime. As we heard from Tunne Kelam, yesterday they hanged another five people, including a young woman, the parents of whose victim had pardoned her. So she had actually been excused the death penalty but was subsequently hanged.
But we follow a policy of appeasement in the EU. Only this week, we have agreed that we will encourage the Russians to enrich the nuclear fuel rods, on behalf of Ahmadinejad, in return for his guarantee that he will stop his own nuclear enrichment programme. But he has not given that guarantee, nor has he given open access for inspectors to look at his nuclear facilities. We are only bolstering the Mullahs when we continue this policy of appeasement. We need to take tough sanctions. Toughness is the only language these Mullahs understand.
Mr President, at the beginning of this part-session, President Buzek pointed out that the abolition of the death penalty is a basic concern of the European Parliament. It applies to all regions of the world that this inhumane and barbaric penalty must be abolished.
He referred to the executions taking place in Iran. Four death sentences in particular are mentioned in the motion for a resolution before us. The persons in question have been sentenced to death because they allegedly took part in the protests against the elections, but they were all in custody at the alleged time of the offence. So this could still go to appeal and we need to keep an eye on these cases.
The fact that minors were still being executed in Iran at the time of the offence has also been addressed. Iran is the only country which was still executing minors at the time of the offence. Iran has ratified the International Covenant on Civil and Political Rights and the Convention on the Rights of the Child and is therefore obliged to pass a national law prohibiting the execution of minors. A bill has been tabled before the Iranian Parliament and we must call on our colleagues there to do everything they can so that the passage of this bill stops being blocked. I consider this a very important task.
To close, I should like to express my high respect for all men and women in Iran who are risking so much, who are taking to the streets, who are engaging in various activities to demand respect for the rights to which they are entitled under the Iranian Constitution. Their determination, their commitment and their courage deserve our unreserved solidarity.
Mr President, on 2 October this year, the Iranian police stopped a man from boarding an aircraft at the last minute. The lawyer, Abdolfattah Soltani, was due to receive the International Human Rights Award for 2009 in my home town of Nuremburg for his courageous work on behalf of victims of political persecution. Despite having a valid passport, the Iranian powers refused to allow Mr Soltani to leave the country for no legal reason. His wife was allowed to leave. She rightly stated, and I quote: 'It pains me that in a country that calls itself a theocracy, acts are committed that have nothing to do with God'.
Iran is bound under international law by its ratification of the UN Covenant on Civil and Political Rights, which stipulates the human right that everyone shall be free to leave any country, including his own. I find it scandalous that Iran is trampling this right underfoot. I am therefore lobbying for the Soltani case to be included in our joint resolution today, in our resolution on Iran, and I ask for your support.
on behalf of the ECR Group. - Mr President, I would like to use this time to express our concern over the situation in Iran and especially of Iranian opposition members in Camp Ashraf in Iraq, which has been the symbol of resistance for people in Iran.
The Iraqi Government should stop following the orders of the Mullahs in Tehran. Iraq should understand that the Iranian regime has no future and is holding on to power for repression and executions. So, if Iraq is a sovereign country, they should respect and implement the European Parliament resolution of 24 April 2009 on Ashraf, which calls on Iraq to stop any forcible displacement of Ashraf residents within Iraq. The Mullahs in Tehran want Ashraf to be destroyed, and we in Europe must support these defenceless Iranian refugees. It is our moral duty.
We should ask the EU Presidency and the Commission to ask the UN to become more involved by sending a permanent team - and even a peacekeeping force - there to prevent more attacks and prevent these people being moved by force to other parts of Iraq.
Mr President, there is no doubt that the human rights situation in the Islamic Republic of Iran has deteriorated sharply in recent months. An apt illustration of this is the current developments in the repressive apparatus provided by President Ahmadinejad to nip in the bud even the appearance of any kind of opposition to his administration, which is of dubious legitimacy. The notorious thugs known as the Basij have now been incorporated into the Iranian Revolutionary Guard Corps, another sinister organisation.
What can the European Union still accomplish here? The answer is two things in particular. Together with the United States, we, the Western world, must focus on individual cases of serious human rights abuses in Iran (I also refer you to our resolution). In direct conjunction with this, we must make it clear to Tehran that these abuses are not to be tolerated and will have serious consequences.
When national interests - particularly of an economic nature - come into play, the Iranian pragmatists will appear of their own accord. In doing so, they can even make reference to the late Ayatollah Khomeini, founder of the Islamic Republic of Iran. When it came down to it, he, too, opted resolutely to put the national interest before religious requirements. Commission, Council, I urge you to seek out the ayatollahs' weaknesses, primarily in the interests of a more tolerable fabric of life for the Iranian people and in the interests of the security of the Jewish State of Israel, not forgetting the Arab world, and also the European Union.
(HU) A few days ago, President Barroso was here and I asked him what could be done to resolve the human rights crisis that had been going on in a European Union Member State, Hungary, since autumn 2006. I mentioned on several occasions that many hundreds of people were subjected to such heavy-handed police brutality that they suffered serious injuries, while several hundred people were put arbitrarily under arrest and several hundred people went through lengthy criminal proceedings where they were proved innocent. The President replied to this that these were internal matters and the European Union cannot interfere in internal matters. I would like to ask about the double standard that is being applied and about what legal basis the European Union has for interfering in a country outside the European Union when it is reluctant to protect human rights in a European Union Member State. I would also like to take the opportunity to ask our Iranian friends, those belonging to the opposition and even those belonging to the government party, to help Hungarians protect their human rights.
(FI) Mr President, Iran would have an important role in the Middle East peace negotiations but, to our regret, the country seems to be slipping ever further away from the democratic rule of law. Firstly, there is reason to cast serious doubts on the election results last June that allowed President Ahmadinejad to remain in office. Since the elections, the general human rights situation has become even worse. Furthermore, since Ahmadinejad's rise to power in 2005, the number of executions that have taken place has quadrupled, and Iran executes the most people in the world after China. Secondly, freedom of religion and opinion are in a sorry state. For example, the seven Baha'i leaders are still imprisoned only on the basis of their religious convictions.
In our resolution, we are appealing to the Iranian authorities, and I hope that at the same time, we can, in this way, show our support and respect for the courage that many Iranians demonstrate in their fight for fundamental freedoms and democratic principles. We have a special respect for those brave Iranian women who had a decisive role to play in the demonstrations following the elections in Tehran.
(NL) Mr President, Iran is ruled by a strict regime based on a radical interpretation of Islam and of the Koran. In Iran, those who want no part in this fall into disfavour. Iran is a frightening country, particularly for the Christians there. There is literally no life for Muslims who have converted to Christianity in Iran. Last year, the Iranian Parliament adopted a law making the abandonment of the Islamic faith a capital offence.
Nor is there any life in Iran for demonstrators. Three people arrested during the demonstrations against the outcome of the presidential election have now been sentenced to death. It is utterly wrong and incomprehensible for a court to pronounce such a sentence. An appeal against this sentence may still be possible, but it is clear to everyone that even demonstrators must fear for their lives in Iran.
I call on the Council and the Commission to give these demonstrators strong support in further proceedings and, in particular, to vigorously oppose the brutal Iranian regime.
(LT) The human rights situation in Iran is clearly deteriorating. The presidential elections of dubious legitimacy that took place this year and the mass protests by people following the elections mirrored the increasingly tense and fearful political and social situation in Iran.
I would like to point out that this year in the Reporters without Borders report evaluating press freedom, Iran ended up at the bottom of the list, that is 172nd out of 175, and was only above Eritrea, North Korea and Turkmenistan.
The situation for journalists in Iran is one of the worst in the world; free information on the internet is blocked and people writing blogs are persecuted. We know only too well the story about the renowned blogger, Fariba Pajooh, who was arrested very recently and whose future remains uncertain.
I appeal to the European Commission. Commissioner, we must establish a Commission delegation in Tehran as soon as possible in order to begin a dialogue with Iran's government institutions on the worsening human rights situation in this country.
Mr President, I fully agree with the comments of Mr Czarnecki. The attack last July on the Iraqi PMOI camp at Ashraf in Iraq can only be described as savage and barbaric. Eleven people killed, and a lot more could have been killed; numerous people brutally injured - you have to see the video to realise the barbarity which actually occurred. The army and the military indulged themselves in the most sadistic form of brutality. As a result, 36 people were arrested; they had no option but to go on hunger strike. They were released two weeks ago because of international pressure - and international pressure after 72 days on hunger strike: that is what brought people to heel in relation to the Malaki government. So these people are refugees; they are entitled to go to bed at night and get up in the morning, safe. We need, as Mr Czarnecki said, two things: first of all, we need a permanent UN presence there to replace the United States and, secondly, an absolute guarantee of no displacement.
Mr President, I wish to make three small points to add to what my fellow Members have said.
Firstly - and here I refer to what Mrs Gomes said - in spite of everything that is going on, in spite of the tragedies that are occurring in Iran and the regime, we still have every faith in the political future of that country and in the strength of its civil society.
My second point is that it has not been emphasised enough that we condemn the latest suicide attacks, which took place in Sistan and Baluchistan, even though the victims were Revolutionary Guards, as well as, sadly, dozens of civilians. We are against this type of violence, even though we fully understand the reasons why it takes place but, at this point in time, we must side with the opponents of the regime.
Lastly, our Parliament, I believe, condemns the death penalty, no matter who it affects - children, women, adults - or which country in the world carries it out.
I, too, wish to deplore the deterioration in the situation in Iran with regard to human rights, in the wake of the elections in June. This deterioration is certainly being signalled by the huge wave of arrests and the violence being shown to the regime's opponents.
In addition, as has already been mentioned, freedom of information is being put under serious threat, with the risk of persecution being targeted against journalists. One major sign of concern is the fact that both torture and the death penalty are being used wholesale in Iran. In fact, Amnesty International recently highlighted the fact that, following the elections, the number of people convicted and then executed has multiplied significantly.
Finally, I wish to show my support for the notion of establishing a European Union delegation in Tehran. Such a delegation can work together with civil society on the ground, thereby supporting the rights of the activists campaigning for freedom.
(DE) Mr President, ladies and gentlemen, I have a proposal to make to you: human rights, democracy and the rule of law are issues that are too important and too urgent to deal with on a Thursday afternoon. Unfortunately, there are only a few of us here.
A month ago, we debated the murder of journalists. Today, it is the horrendous human rights situation in Guinea, Iran and Sri Lanka. I know that many of you share my opinion. Let us find another - a better - date for this important debate.
Madam, you are supposed to talk on the subject under the catch-the-eye procedure. You are using other Members' speaking time.
The catch-the-eye procedure is closed.
Member of the Commission. - (RO) Let me begin by conveying our condolences to the families of the victims of the terrorist attack carried out in the Sistan-Baluchistan province in Iran. The Commission condemns terrorist attacks carried out anywhere in the world, along with the loss of life entailed.
The European Commission is deeply concerned about the current state of human rights and fundamental freedoms in Iran. When talking about this subject, we can mention examples such as the executions of minors, discrimination against people belonging to different minorities, significant restrictions on freedom of expression and assembly, ill treatment of prisoners, denial of the right to a fair trial, as well as large-scale oppression and intimidation of human rights supporters and political opponents.
The European Union has maintained direct contact with Iran and has openly made its point of view known to the Iranian authorities regarding developments in the country.
The European Union supports the fundamental freedoms and the universal values they are based on, and feels duty bound to express its view any time and anywhere these principles are flouted. Unfortunately, in spite of the numerous appeals and statements of condemnation from the European Union and the international community, the human rights situation has deteriorated even more since the presidential elections that took place in Iran in June 2009.
Large numbers of people have been executed by hanging in Iran just in the last few weeks. One of these people, whom you have already mentioned, Behnoud Shojaee, who was a minor at the time he committed his crime, was executed in spite of repeated appeals from the EU to have his sentence commuted. More minors are likely to be executed shortly in Iran. We are also concerned about the situation of seven Baha'i leaders in Iran, who have been under arrest for over 17 months and must answer serious accusations, such as espionage and anti-state propaganda. The latest scheduled hearing was postponed again on 18 October, leaving these seven people since then without any clear prospect of proper judicial proceedings.
Hundreds of people were held after the presidential elections because they took part in the post-election demonstrations and made critical comments. The trials against those involved in these activities are continuing. Indeed, last week, four people were condemned to death because they were involved in post-election incidents.
I finally wish to emphasise that we share the concerns expressed by honourable Members about the state of human rights in Iran. The Commission is monitoring closely how the situation evolves and will continue to use every opportunity to call on the Iranian authorities to observe their international human rights commitments, including compliance with the International Covenant on Civil and Political Rights and the Universal Declaration of Human Rights. Improving the human rights situation in Iran is a key element in the European Commission's approach to strengthening political dialogue and cooperation with Tehran in the future.
In answer to the question I was asked, we believe that at the moment, given the current conditions in Iran, it is not the right time to establish a European Commission Delegation in Tehran.
The debate is closed.
The vote will take place after the debates.
Written statements (Rule 149)
Ladies and gentlemen, I call upon the European Union not to stand by passively while human rights are being violated in Iran. The European Union has to take a much more resolute stance against the death sentences passed in the country and the executions, and especially those imposed on young and under-age criminals. Reacting to what is happening in Iran today is one of the greatest tests of the effectiveness of our western world.
For this reason, the European Commission must set up a delegation of the European Union in Tehran as soon as possible to support and reinforce dialogue with Iranian leaders and civil society, especially to give support to young people, political prisoners and journalists. The European Commission must become much more involved in the sending of a special envoy by the United Nations High Commissioner for Human Rights to monitor the situation as regards political prisoners and to ensure that the Iranian authorities observe international procedural standards and legal obligations with regard to human rights.
The European Union will always be a standard-bearer for civil freedoms and our common European democratic values, even beyond our borders. For that reason, we should make all efforts, through intensive dialogue with the political elites, so that Iran in the 21st century observes fundamental human rights and respects the right to life.